Citation Nr: 1645390	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disorder, claimed as herniated neck disc, fusion of neck, to include as secondary to the service-connected lumbosacral spine disability.

2.  Entitlement to service connection for a left knee disorder, to include a complete left knee replacement.

3.  Entitlement to service connection for a right knee disorder, to include right knee arthroscopy, claimed as partial knee replacement damaged by osteoarthritis.

4.  Entitlement to service connection for right wrist carpal tunnel syndrome, claimed as hand weakness, tingling, radiating up the arm.

5.  Entitlement to service connection for a shoulder condition, claimed as rotator cuff tendinitis, several tears, humerus.

6.  Entitlement to service connection for varicose veins.

7.  Entitlement to service connection for peptic ulcer disease. 

8.  Entitlement to service connection for achalasia, claimed-as failure to relax, pylorus, carida, and other sphincter muscle.

9.  Entitlement to service connection for a disorder of the bilateral hands, to include arthritis.  

10.  Entitlement to service connection for a prostate gland disorder, claimed as transurethral resection.

11.  Entitlement to service connection for coronary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1948 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was previously before the Board in January 2015, at which time the Board granted entitlement to service connection for an acquired psychiatric disorder but remanded the Veteran's remaining claims for additional development.  That development having been completed, the claims have since returned to the Board.  

The issues of entitlement to service connection for a bilateral hand disability, a prostate gland disorder, and a coronary disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's cervical spine disorder is aggravated by his service-connected low back disability.

2.  The Veteran's left knee disorder did not manifest during active service or within one year of service separation, was not caused by disease or injury incurred in or aggravated by active service, and was not caused or aggravated by any service-connected disability.

3.  The Veteran's right knee disorder did not manifest during active service or within one year of service separation, was not caused by disease or injury incurred in or aggravated by active service, and was not caused or aggravated by any service-connected disability.

4.  The Veteran's right wrist carpal tunnel syndrome did not manifest during active service or within one year of service separation, was not caused by disease or injury incurred in or aggravated by active service, and was not caused or aggravated by any service-connected disability.

5.  The Veteran's shoulder disability did not manifest during active service, was not caused by disease or injury incurred in or aggravated by active service, and was not caused or aggravated by any service-connected disability.

6.  The Veteran's varicose veins did not manifest during active service, were not caused by disease or injury incurred in or aggravated by active service, and were not caused or aggravated by any service-connected disability.

7.  The Veteran's peptic ulcer disease did not manifest during active service, was not caused by disease or injury incurred in or aggravated by active service, and was not caused or aggravated by any service-connected disability.

8.  The Veteran's achalasia did not manifest during active service, was not caused by disease or injury incurred in or aggravated by active service, and was not caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for entitlement to service connection for a left knee disorder are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a right knee disorder are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for right wrist carpal tunnel syndrome are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for a shoulder disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for entitlement to service connection for varicose veins are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for entitlement to service connection for peptic ulcer disease are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criteria for entitlement to service connection for achalasia are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.15, 3.326(a), 3.327(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

In this decision, the Board is granting service connection for a cervical spine (neck) disability.  This award thus represents a complete grant of the benefits sought on appeal as concerning that claim.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties as concerning that claim is not necessary.  38 C.F.R. § 20.1102 (2016).

As concerning his claims of entitlement to service connection for a left knee disorder, a right knee disorder, right wrist carpal tunnel syndrome, a shoulder condition, varicose veins, peptic ulcer disease, and achalasia, letters dated in May 2010 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, private medical records, VA treatment records, records of VA examinations and medical opinions, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

With regard to the service connection claims for a left knee disorder, a right knee disorder, right wrist carpal tunnel syndrome, and a shoulder condition, VA examinations were performed in April 2015, with an addendum medical opinion provided in February 2016.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examination reports and opinions are adequate to make a fully informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiners reviewed the claims file and considered the Veteran's medical history, set forth the findings made on examination, and provided clear rationales in support of the conclusions reached that are sufficient to be weighed against any contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examination reports.  Thus, the examination reports are adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407, 410 (holding that whether prejudicial harm exists is a case-by-case determination).

With regard to the Veteran's service connection claims for varicose veins, peptic ulcer disease, and achalasia, VA examinations and opinions have not been provided.  In this regard, VA's duty to provide an examination or opinion is required when the following elements are satisfied: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).

Here, as concerning the claims for service connection for varicose veins, peptic ulcer disease, and achalasia, the second, third, and fourth McLendon elements are not satisfied.  See McLendon, 20 Vet. App. at 83.  As discussed in detail below, the Veteran does not state, and the evidence of record does not otherwise suggest, that there was an in-service disease, injury, or event leading to the development of varicose veins, peptic ulcer disease, and/or achalasia.  Thus, the second element is not satisfied.  As the second element is not satisfied, the third element is moot with regard to a direct relationship to an in-service disease, injury or event.  With regard to secondary service connection, there is no evidence or assertion that the varicose veins, peptic ulcer disease, and/or achalasia have been caused or aggravated by any other service-connected disability.  See id.  Finally, the fourth element is not satisfied, as there is sufficient evidence to decide the case.  See id.  Specifically, as discussed below, there is no information of record reasonably indicating that the varicose veins, peptic ulcer disease, and/or achalasia may be associated with service or a service-connected disability.  As such, in the absence of any evidence or assertion of any relationship between the varicose veins, peptic ulcer disease, and/or achalasia and his active service or any service-connected disability, the McLendon elements have not been satisfied.  See id.  See also Delisio v. Shinseki, 25 Vet. App. 45, 54-55 (2011).  Accordingly, the Board finds that an examination or opinion is not necessary to decide the claims for service connection for varicose veins, peptic ulcer disease, and achalasia.  See 38 C.F.R. § 3.159(d).

The Board remanded these claims in January 2015 for further development, to include obtaining additional records, requesting the Veteran to identify any outstanding records pertinent to the claims on appeal, and arranging for additional VA examinations.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis and carpal tunnel syndrome (as an organic disease of the nervous system), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including arthritis and carpal tunnel syndrome, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Further, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In the instant case, the Veteran seeks service connection for various disorders, including a cervical spine disability, left and right knee disabilities, right wrist carpal tunnel syndrome, a shoulder disability, varicose veins, and gastrointestinal disabilities including achalasia and peptic ulcer disease.  

As will be discussed in detail below, the Board finds that the evidence establishes entitlement to service connection for a cervical spine disorder, as secondary to the Veteran's service-connected lumbosacral spine disability.  However, the preponderance of the medical and lay evidence is against establishing service connection for the claimed left and right knee disabilities, right wrist carpal tunnel syndrome, shoulder disability, varicose veins, and gastrointestinal disabilities.


(i)  Cervical Spine Disability

As concerning the Veteran's claimed cervical spine disability, medical records reflect that he has a current diagnosis of cervical spine degenerative disc disease, status post C6-7 fusion.  See, e.g., April 2015 VA Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ).  

Although the April 2015 VA examining physician found that the Veteran's cervical spine disability was not "proximately due to or the result of" the Veteran's service-connected lumbosacral spine disorder, the VA examiner determined that there was a positive association between the cervical spine condition and the lumbosacral condition on the basis of aggravation.  See April 2015 VA Neck Conditions DBQ (finding that the "nature of [the underlying] injury" is different for the Veteran's neck and low back disabilities, but answering in the affirmative to the question of whether the Veteran's cervical spine condition was aggravated beyond its natural progression by his service-connected low back disorder).  See Allen, 7 Vet. App. at 448.  

The Board finds that the April 2015 examiner's opinion provides a reasoned medical conclusion based on review of the pertinent records and relevant medical history, and thus constitutes highly probative evidence that the Veteran's cervical spine disability is related to his service-connected low back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, there is no medical opinion to the contrary.  

Accordingly, because there is no competent and credible evidence of record contradicting the foregoing, the evidence for and against the claim is at least in relative equipoise, and service connection for a cervical spine disorder  is granted as secondary to his service-connected low back disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


(ii)  Left and Right Knee Disabilities, Right Wrist 
Carpal Tunnel Syndrome, & Shoulder Disability 

The Veteran has currently diagnosed orthopedic and neurologic disabilities affecting his left and right knees, right wrist, and right shoulder.  In particular, the pertinent diagnoses include left knee osteoarthritis with joint space narrowing, chondrocalcinosis, and diffuse osteopenia; right knee residuals of an arthroscopy with partial medial and lateral meniscectomies; right wrist carpal tunnel syndrome status post surgical release with residual scar; and right rotator cuff tear, status post surgical repair with residual scar.  See, e.g., April 2015 Knee and Lower Leg Conditions DBQ (diagnosing left knee osteoarthritis); April 2015 Peripheral Nerve Conditions DBQ (diagnosing right wrist carpal tunnel syndrome status post surgical release with residual scar); April 2015 Shoulder and Arm Conditions DBQ (diagnosing right rotator cuff tear, status post surgical repair with residual scar); February 2016 VA AMC Medical Opinion (describing the Veteran's left knee osteoarthritis with joint space narrowing, chondrocalcinosis, and diffuse osteopenia, and his right knee residuals of an arthroscopy with partial medial and lateral meniscectomies).

In February 2016, a medical officer from VA's Appeals Management Center (AMC) reviewed the complete claims file, including the Veteran's VA examination reports, statements in support of his claim, and VA, Department of Defense, and private medical records.  As concerning the Veteran's knee diagnoses, including left knee osteoarthritis with joint space narrowing, chondrocalcinosis, and diffuse osteopenia, and right knee residuals of an arthroscopy with partial medial and lateral meniscectomies, the February 2016 AMC medical officer opined that the Veteran's bilateral knee pathologies were less likely than not related to his active duty service.  See February 2016 VA AMC Medical Opinion.  The AMC medical officer noted that the Veteran's service treatment records were negative for complaints of or treatment for any knee symptoms.  See id.  The AMC medical officer further explained that "current occupational medicine and orthopaedic literature agreed that a major risk factor for complaints of knee pain and associated changes within the soft tissues, bone and cartilage is age."  See id. (noting that, "[s]tatistically, '[n]early half of adults will develop symptomatic knee OA by age 85 years.  Patients with chronic, frequent knee pain most often report localized (69%) knee pain followed by regional (14%) or diffuse (10%) knee pain.'") (citing Brie A. Williams, et al., Current Diagnosis and Treatment: Geriatrics, Chapter 26: Osteoarthritis (2nd Ed. 2014), available at http://accessmedicine.mhmedical.com/
content.aspx?sectionid=53375650&bookid=953&jumpsectionID=53377139&Resultclick=2).  Moreover, the AMC medical officer pointed out that "the Veteran is a retired machinist," which occupation required "repetitive knee joint motion."  See February 2016 VA AMC Medical Opinion.  Accordingly, "[g]iven the strong relationship of [osteoarthritis] to age," in light of the fact that osteoarthritis "has long been considered a 'wear and tear' degenerative disease," and considering the Veteran's history of post-service repetitive motion of the knee joints, the AMC medical officer determined that "it is as least as likely as not that the changes within the left knee joint [are] related to, caused by and/or aggravated by [the] normal aging process."  Id.

As concerning the right knee, the VHA medical officer noted the Veteran's documented history of sustaining a right knee injury in a motor vehicle accident in 1979, which medical records indicate precipitated his right knee pathology that necessitated the eventual right knee arthroscopy and subsequent meniscectomies.  See id (citing treatment notes from Dr. J.E.K., one of the Veteran's private treating physicians, dated in December 2004, January 2005, and October 2005). Given the absence of any prior knee complaints or treatment, the VHA medical officer opined that the Veteran's right knee pathology was at least as likely as not caused by his 1979 motor vehicle accident.  See id.  

The February 2016 AMC medical examiner therefore concluded that it was less likely than not that the Veteran's left and right knee disabilities were incurred in, caused by, or aggravated by his active service in light of "the extended delay in objective complaint and diagnostic (radiographic) findings of clinical knee changes in structure and architecture following separation, the long term occupational demands on the lower extremities, 1979 MVA resulting in direct right knee injury, . . . and an understanding of the normal and natural aging process."  See id.

As concerning the right wrist carpal tunnel syndrome, the February 2016 AMC medical examiner opined that, based on a review of the complete claims file, including the Veteran's VA examination reports, statements in support of his claim, and medical treatment records, the Veteran's right wrist carpal tunnel syndrome was less likely than not incurred in, caused by, aggravated by, or otherwise related to his active service.  See February 2016 VA AMC Medical Opinion.  In this regard, the AMC medical officer noted that that "[c]urrent orthopaedic literature" reflects that carpal tunnel syndrome "directly relates to mechanical overuse and stress, [caused by] repeated use of the hand."  See id. (citing Carpal Tunnel Syndrome Fact Sheet, NATIONAL INSTITUTE OF NEUROLOGICAL DISORDERS AND STROKE, NATIONAL INSTITUTES OF HEALTH (NIH), NIH Publication No. 12-4898 (July 2012), available at http://www.ninds.nih.gov/disorders/carpal_tunnel/detail_carpal_tunnel.htm; and C. Keith Stone, et al., Current Diagnosis and Treatment Emergency Medicine, Chapter 29: Hand Trauma (7th ed. 2011), available at http://accessmedicine.
mhmedical.com/content.aspx?sectionid=40357244&bookid=385&jumpsectionID=40363884&Resultclick=2).  The medical officer further noted that the Veteran's service treatment records were silent for complaints of or treatment for any chronic right hand conditions.  See February 2016 VA AMC Medical Opinion.  Rather, the Veteran reported the onset of his right hand symptomatology to be in approximately 2000, and his records reflect that he underwent surgical intervention in April 2007 and is currently asymptomatic.  See id.  The February 2016 AMC medical officer additionally noted the Veteran's post-service occupation as a machinist and that the Veteran is right hand dominant.  Accordingly, based on the Veteran's report of the onset of symptoms more than four decades following his active service, coupled with his post-service occupation as a machinist requiring repetitive wrist and hand motion, the VA examiner found the Veteran's right wrist carpal tunnel syndrome to be unrelated to his active service.  Id.

As concerning his diagnosed right shoulder rotator cuff tear status post surgical repair, the February 2016 AMC medical officer opined that, based on a comprehensive review of the medical and lay evidence of record, the Veteran's shoulder disability was less likely than not related to his active duty service.  See February 2016 VA AMC Medical Opinion.  In this regard, the AMC medical officer noted that the Veteran's service treatment records were "silent for complaints, diagnosis, treatment, injury and/or events related to a shoulder condition."  Id.  Furthermore, the Veteran's post-service occupation as a machinist required decades of constant, repetitive motion, and the Veteran's is right handed.  Id.  Consequently the AMC medical officer noted that that "[c]urrent orthopaedic literature" reflects that carpal tunnel syndrome "directly relates to mechanical overuse and stress, [caused by] either forceful or repeated overhead or pulling movements as well as age."  See id. (citing Michael J Defranco, et al., Current Perspectives on Rotator Cuff Anatomy, ARTHROSCOPY: THE JOURNAL OF ARTHROSCOPIC AND RELATED SURGERY, Vol. 25, Issue 3, pp. 305-320 (March 2009), available at http://www.arthroscopyjournal.org/article/S0749-8063(08)00592-6/pdf; Bert J. Thomas, et al., Schwartz's Principles of Surgery, Chapter 43: Orthopedic Surgery (10th ed. 2015), available at http://accessmedicine.
mhmedical.com/content.aspx?sectionid=59610885&bookid=980&jumpsectionID=100405156&Resultclick=2; and Rotator Cuff Injury: Overview, MAYO CLINIC, available at http://www.mayoclinic.org/diseases- conditions/rotator-cuff-injury/home/ovc-20126921 (last accessed November 16, 2016)).

Moreover, the AMC medical officer noted that "medically-based, clinical data demonstrate[s] that 'Chronic Supraspinatus Tendinitis: Dull shoulder pain develops in a patient who is usually between 45 and 60 years old and without preceding trauma.'"  See February 2016 VA AMC Medical Opinion (citing Richard F. LeBlond, et al., DeGowin's Diagnostic Examination, Chapter 13: The Spine, Pelvis and Extremities (10th ed. 2015), available at http://accessmedicine.mhmedical.com/
content.aspx?sectionid=68669600&bookid=1192&jumpsectionID=68670276&Resultclick=2).  Accordingly, the AMC medical officer determined that the Veteran's right rotator cuff tear was more likely related to the "repetitive wrist and hand motion [that] were required in [the Veteran's] field of occupation and consistent with a normal and natural aging process."  See February 2016 VA AMC Medical Opinion.  Thus, based on the Veteran's report of the onset of symptoms more than three decades following his separation from active service, coupled with his post-service occupation as a machinist requiring repetitive shoulder and arm motion, the VA examiner found the Veteran's current shoulder pathology to be unrelated to his active service.  Id.

The February 2016 AMC medical officer's report is highly probative as it represents the informed conclusions of a physician with relevant expertise, is based on a review of the claims file and all pertinent medical and lay evidence of record, and is supported by a clear, well-reasoned explanation with citations to both the evidence of record and relevant medical treatises.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, the February 2016 AMC medical officer's opinion carries significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, there is no medical opinion evidence to the contrary.

The Board has considered the Veteran's statements and evidence submitted in support of his claim.  In this regard, the Board notes that the Veteran has not put forth any argument or assertion linking his knee, right wrist, and/or shoulder dysfunction to his active service.  Neither has the Veteran reported or described any in-service incident giving rise to any of his currently diagnosed knee, right wrist, or shoulder disabilities.  On the contrary, in statements and submissions throughout the appeal, the Veteran indicated that the onset of these pathologies was many decades following his separation from service.  See May 2010 Letter from the Veteran with attached "Medical Fact Sheet" (noting the onset of shoulder dysfunction to be in 1987; reporting the onset of knee disorders in 1996; and reporting right wrist carpal tunnel surgery in 2007); April 2015 Wrist Conditions DBQ (noting that the Veteran reported the onset of carpal tunnel syndrome in 2000, with progressively worsening symptomatology until he underwent carpal tunnel release surgery in April 2007; and stating that since his surgery, his symptoms have improved); April 2015 Shoulder and Arm Conditions DBQ (noting the Veteran's report of the onset of symptoms in "1987 while in Seattle"); April 2015 Knee and Lower Leg Conditions DBQ (reflecting the reported onset of left knee dysfunction in 1996).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service); see also Holton, 557 F.3d at 1366.

Accordingly, there is no medical or lay evidence supporting any potential relationship between the Veteran's currently diagnosed left and right knee, right wrist, and right shoulder disabilities and his active service, either on a direct basis, or, in the case of his left and right knee osteoarthritis and his right wrist carpal tunnel syndrome, on a presumptive basis due to chronicity or continuity of symptomatology.  38 C.F.R. §§ 3.303(a), 3.303(b); Walker, 708 F.3d at 1338.  Additionally, the Veteran has not stated, and there is no indication in the record, that his currently diagnosed right knee, left knee, right wrist, or shoulder conditions may have been caused or aggravated in any other manner by any of his service-connected disabilities.  38 C.F.R. § 3.310(a).

Therefore, the preponderance of the evidence weighs against the claims for service connection for left knee, right knee, right wrist, and right shoulder disabilities.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the left knee, right knee, right wrist, and shoulder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 1 Vet. App. at 55 (1990).  

(iii)  Varicose Veins, Peptic Ulcer Disease, & Achalasia

The Veteran additionally asserts that service connection is warranted for varicose veins and gastrointestinal disabilities including achalasia and peptic ulcer disease.  

The Veteran's medical records note a past medical history of varicose veins, achalasia, and peptic ulcer disease.  See, e.g., May 2001 Medical Record from PeaceHealth Hospital (reflecting a diagnosis of achalasia following esophageal manometry testing); March 2005 Medical Consultation Report from Providence St. Vincent Medical Center (reflecting a "[r]emote history of peptic u1cer with bleed"); November 2008 Medical Record from Longview Surgical Group (noting that the Veteran had a varicose vein excision [in] 2006").  Moreover, in his May 2010 claim, the Veteran asserted that his "chronic" problems included ongoing varicose veins, achalasia, and peptic ulcer disease.  See May 2010 Letter from the Veteran with attached "Medical Fact Sheet."  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and" may provide sufficient support for a claim . . ."); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Accordingly, the Board finds the Veteran's assertions, coupled with the medical records describing his medical history, are sufficient to establish that he has current disabilities of varicose veins, achalasia, and peptic ulcer disease.  Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; see also 38 C.F.R. § 3.303(a).

Despite this, there is no medical or lay evidence of record reflecting that the Veteran suffered from varicose veins, achalasia, and/or peptic ulcer disease at any point during his active service and there is no evidence of record suggesting that there is any relationship between the Veteran's military service and his varicose veins, achalasia and/or peptic ulcer disease.  Significantly, the Board notes that the Veteran has not put forth any argument or assertion linking his varicose veins or any gastrointestinal disorder, to include achalasia, and peptic ulcer disease, to his to his active service.  Neither has the Veteran reported or described any in-service incident giving rise to varicose veins, achalasia, or peptic ulcer disease.  Rather, the only statement referencing varicose veins, achalasia and/or peptic ulcer disease was the Veteran's initial claim for service connection in which he listed dates of onset for his claimed conditions many decades following his separation from active service.  See May 2010 Letter from the Veteran with attached "Medical Fact Sheet" (reporting "varicose vein stripping" in 2006; noting the onset of peptic ulcer disease in 1993, and indicating that the onset of his achalasia was in 2001).  See also Maxson, 230 F.3d at 1333 (noting that consideration may be given to the amount of time that has elapsed from military service to the onset of the disability); see also Holton, 557 F.3d at 1366.


Accordingly, there is no evidence supporting any potential relationship between the Veteran's currently diagnosed varicose veins, achalasia, or peptic ulcer disease and his active service.  38 C.F.R. § 3.303(a).  Additionally, the Veteran has not stated, and there is no indication in the record, that his varicose veins, achalasia, or peptic ulcer disease may have been caused or aggravated in any other manner by any of his service-connected disabilities.  38 C.F.R. § 3.310(a).

Therefore, in the absence of any medical or lay evidence linking these disorders to either his military service or to any service connected condition, the Board finds that the preponderance of the evidence weighs against the claims for service connection for varicose veins, achalasia, and peptic ulcer disease.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for varicose veins, achalasia, and peptic ulcer disease is also denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 1 Vet. App. at 55 (1990).


ORDER

Service connection for a cervical spine disorder, as secondary to the service-connected lumbar spine disability, is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for right wrist carpal tunnel syndrome is denied.

Service connection for a shoulder condition is denied.

Service connection for varicose veins is denied.

Service connection for peptic ulcer disease is denied. 

Service connection for achalasia is denied.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded for further development. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Initially, as concerning his claim for service connection for a bilateral hand condition, the Board finds that remand is required for a new VA examination addressing the nature and etiology of his claimed condition.  

In this regard, in its January 2015 remand, the Board instructed the RO to afford the Veteran a VA examination of his hands for an opinion "as to whether it is at least as likely as not (50% or greater probability) that any current hand disorder had its clinical onset during active service or is related to any incident of service; or was caused or aggravated by the service-connected amputation distal interphalangeal joint of the left index finger."  The requested VA examination was performed in April 2015.  See April 2015 VA Hand and Finger Conditions DBQ.  The VA examiner diagnosed right hand osteopenia and left hand strain.  See id. (reporting the results of March 2015 imaging studies reflecting a left hand impression of "[n]o focal arthritis" and "[f]lexion at the distal interphalangeal joint of index finger of uncertain etiology[, c]ertainly Dupuytren is one possibility"; and a right hand impression of "[d]iffuse osteopenia[, n]o other review graphic evidence of arthritis").  As to etiology, the VA examiner opined that the diagnosed osteopenia was less likely than not related to any claimed in-service injury, event, or illness, reasoning that "[o]steopenia occurs with advanced age not occurring in service."  See April 2015 Medical Opinion DBQ.  The examiner additionally determined that the osteopenia was not caused or aggravated by the Veteran's service-connected amputation of the distal interphalangeal joint of the left index finger, citing the same rationale, namely that osteopenia was age related.  See id.  

The Board finds that the April 2015 VA medical opinion is inadequate to decide this claim, as it is devoid of sufficient rationale, is not underpinned by any reference to the evidence of record or any medical treatises supporting it conclusions, and thus does not explain the examiner's conclusion or reasoning satisfactorily.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Moreover, although the April 2015 VA examiner diagnosed left hand strain, she failed to provide any etiological opinion concerning this disability, despite being instructed to do so in the Board's January 2015 remand.  See January 2015 Board Remand (instructing that the VA examiner provide an opinion as to "any current hand disorder" identified on examination).  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  

Because VA undertook to provide an examination to evaluate the Veteran's asserted bilateral hand condition, to include the potential relationship between any diagnosed  hand disability and either his active service or his service connected left index finger amputation, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, reexamination is warranted.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Regarding his remaining claims for service connection for a prostate gland disorder and a coronary disability, the Board finds that remand is warranted so that the Veteran can be afforded VA genitourinary and cardiac examinations.  In this regard, the Veteran's service treatment records reflect that he received treatment on at least two occasions for a genitourinary condition, specifically a varicocele of left scrotum.  See, e.g., January 1953 Clinical Consultation Report; December 1953 Sick Call Treatment Record.  Additionally, physical evaluation in January 1948 reflects an elevated blood pressure of 140/86.  See January 1948 Physical Examination.  The Veteran's medical treatment records reflect private treatment for genitourinary conditions and cardiac disabilities.  See, e.g., November 2008 Treatment Note from Longview Surgical Group (noting the Veteran's cardiac diagnoses, including hypertension and angina, status post stent placement; and reporting the Veteran's prior prostate surgery); December 2004 Treatment Note from J.E.K., M.D. (noting the Veteran's prior history of prostate dysfunction and surgery); March 2010 Treatment Note from Providence St. Vincent Medical Center (noting that the Veteran "has had benign prostatic hypertrophy and underwent a [transurethral resection] about 10 years ago"); December 2009 VA Primary Care Outpatient Note (noting that the Veteran is undergoing treatment by his private physician for coronary artery disease and aortic valve stenosis).  

There is thus evidence of ongoing cardiac and genitourinary conditions, evidence of in-service events, and allegations that the two are related.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that VA must provide a medical examination when there is: (1) competent evidence of current disability or persistent or recurrent symptoms of disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence in the file for VA to make a decision on the claim).  Accordingly, the Board finds that VA examinations are warranted.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon, 20 Vet. App. 79; Kowalski, 19 Vet. App. 171.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate specialist for a medical report and opinion concerning the nature and etiology of his claimed bilateral hand disability.  The Veteran's electronic claims file, including a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner.  

All indicated tests and studies deemed necessary by the examiner (i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and/or range of motion studies in degrees using a goniometer) should be accomplished, and all clinical findings should be reported in detail. 

After eliciting a full history from the Veteran, conducting a complete review of the claims file (including all available private and VA medical treatment records), performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current disorders affecting the Veteran's bilateral hands.

As to each identified hand disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hand condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In this regard, the examiner must consider and address the evidence of hand injuries in the service treatment records, including specifically the sick call records reflecting that the Veteran was treated for abrasions of the right hand in April 1952, a laceration to the left ring finger in May 1952, and a laceration of palm of the left hand in 1952.

As to each identified hand disability, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified left and/or right hand condition was either (i) caused by, or (ii) aggravated by a service-connected disability (including specifically his amputation of the distal interphalangeal joint of the left index finger, lumbar spine disorder and associated neuropathy of the bilateral lower extremities, and his now-service connected cervical spine disability).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Schedule the Veteran for a VA genitourinary examination with an appropriate specialist for a medical report and opinion concerning the nature and etiology of his claimed prostate gland disorder.  The Veteran's electronic claims file, including a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner.  

All indicated tests and studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail. 

After eliciting a full history from the Veteran, conducting a complete review of the claims file (including all available private and VA medical treatment records), performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current genitourinary disorders found to be present.  

As to each identified genitourinary disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

In this regard, the examiner must consider and address the evidence of in-service treatment for a varicocele of left scrotum in January 1953 again in December 1953.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA cardiology examination with an appropriate specialist for a medical report and opinion concerning the nature and etiology of his claimed coronary disorder.  The Veteran's electronic claims file, including a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner.  

All indicated tests and studies deemed necessary by the examiner (i.e. cardiac X-ray, electrocardiogram (EKG), echocardiogram, and/or stress testing) should be accomplished, and all clinical findings should be reported in detail. 

After eliciting a full history from the Veteran, conducting a complete review of the claims file (including all available private and VA medical treatment records), performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current cardiac disorders found to be present.

As to each identified cardiac disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any coronary or cardiac disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In this regard, the examiner must consider and address the evidence of elevated blood pressure in the Veteran's service treatment records, including specifically the January 1948 physical evaluation reflecting blood pressure of 140/86.  

As to each identified disability affecting the Veteran's heart, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified coronary or cardiac disorder was either (i) caused by, or (ii) aggravated by a service-connected disability (including specifically his anxiety disorder).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate all of the remaining claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


